Title: To James Madison from Citizens of the Indiana Territory, [ca. July 1816]
From: Citizens of the Indiana Territory
To: Madison, James


        
          [ca. July 1816]
        
        The Memorial of the Undersigned Citizens of the Indiana Territory—Most Respectfully Sheweth
        That being about to emerge from a Territorial into a State Government, and having yet running nearly through; and including the centre of our Territory—one of the richest Tracts of Land in the Western Country—the Indian title to which is yet unextinguished—We beg leave to represent to Your Excellency the propriety and necessity of an extinguishment of that title, to a part, if not the whole of those lands—at as early a period as is practicable, consistent with publick convenience.
        Were the right to those lands now vested in the United States; and were those Lands now for sale it would not only enable us to fix upon a central site, for our permanent seat of Government at our outset; but by the immense influx of population which it would produce, would greatly lessen our burdens; and add to the United States Treasury an incalculable and increasing source of revenue.
        That the Negociations for the extinguishment of the Indian Title to those Lands, may consume time, and be attended with some expence is very possible, but when Your Excellency takes into view the immediate and immense advantages resulting to the United States and to our Infant state—We Humbly trust no reasonable expence will be spared; for the attainment of such desireable objects—and believing as we do, that if the foregoing objects are attainable—there is no person in our country—equally qualified with General William Henry Harrison, to bring them about. We solicit Your Excellency to appoint him to conduct the Negociations aforesaid, and Your Memorialists as in duty bound will pray &c.
        
          James Dill[and fourteen others]
        
      